Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest an optical to acoustic communications method for air to underwater communication, the method comprising:
transmitting a modulated laser beam from an air-based platform towards a surface of a body of water;
using sonar, detecting an acoustic wave within the body of water produced from interactions of the modulated laser beam with the surface of the body of water; and
recovering information encoded in a modulation of the modulated laser beam by measuring properties of the acoustic wave.
Regarding Claim 10, the prior art does not teach or suggest an optical transceiver for air to underwater communications configurable between two operational modes, the optical transceiver comprising:
a laser assembly configured to transmit a modulated laser beam when in a first mode of the two operational modes and to transmit an unmodulated beam when in a second mode of the two operational modes;
an optical receiver configured to receiver reflections of the unmodulated laser beam from a surface of a body of water and to output measurement data based on the reflections of the unmodulated laser beam; and
a controller configured to determine surface conditions of the surface of the body of water based on the measurement data, to adjust at least one property of the modulated laser beam based on the surface conditions, and to operably switch the laser assembly between the first and second modes.
United States Patent Application Publication 2017/0184399 A1 to Thayer et al. discloses a state of the art Lidar bathymetry system, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        11/05/2021